Exhibit 10.45

COMPENSATION INFORMATION FOR CERTAIN OFFICERS

The table below provides information regarding the 2007 annual base salary and
2007 target cash bonus of the principal executive officer and principal
financial officer of Kosan Biosciences Incorporated*.

 

Executive Officer

   2007 Annual
Base Salary    2007 Target
Cash Bonus**  

Robert G. Johnson, Jr., M.D., Ph.D.,

President and Chief Executive Officer

   $ 416,000    45 %

Gary S. Titus,

Senior Vice President and Chief Financial Officer

   $ 312,000    35 %

--------------------------------------------------------------------------------

* This table includes all of the named executive officers (as defined under
applicable securities laws) of Kosan Biosciences Incorporated

 

** Target cash bonus is based on 100% achievement of corporate and, if
applicable, individual objectives. Actual bonus payments may represent a higher
or lower percentage of the officer’s 2007 annual base salary, depending on the
extent to which actual performance meets, exceeds or falls short of the
specified corporate objectives and applicable individual performance objectives,
as determined by the Compensation Committee in its discretion.